DETAILED ACTION
Prosecution History
Claims 1-20 were filed.
Claims 1, 2, 9, and 16 have been amended
Claims 1-20 are pending and allowed.

Allowable Subject Matter
1. Claims 1-20 are allowed over the prior art of record.
2. The following is an examiner’s statement of reasons for allowance:
Kumagai et al. U.S. Pub. No. 2010/0121540 (“Kumagai”) discloses an industrial machine, which comprises an industrial machine main unit, a construction working implement 8 installed on the industrial machine main unit, two cameras mounted at a known position with respect to a machine center of the industrial machine main unit, at least three targets being installed on the working implement so that the targets are within visual field of each of the two cameras, and an arithmetic processing device for extracting the images of at least three targets in common to the images from stereo-images taken by the two cameras, for obtaining a three-dimensional position of each target image, and for calculating a position and a posture of the working implement with respect to the industrial machine main unit based on the three-dimensional position obtained.
Posselius et al. U.S. Pub. No. 2018/0319392 (“Posselius”) teaches an obstacle detection system includes a controller configured to receive a first signal from a first sensor assembly indicative of presence of an obstacle within a field of view of the first sensor assembly. The controller is configured to receive a second signal from a second sensor assembly indicative of a 
Morin et al. U.S. Patent No. 9,957,692 (“Morin”) teaches a system and method for automatically controlling working edges on a heavy equipment vehicle is provided. A vision system calculates a location of the working edge in a vision system coordinate system by obtaining images of a target connected to the working edge using a camera with a fixed field view that obtains distance information for each pixel in the fixed field of view.
	However, regarding independent claims 1, 9 and 16, the prior art of record fails to teach or suggest the following claimed subject matter:
	“calibrating, with the controller communicating with the camera, the grade control system based on the first location of the first blade marker by replacing a stored first location of the first blade marker with the first location of the first blade marker to account for wear on the work vehicle.”
	Claims 2-8, 10-15, and 17-20 depend on allowable claims 1, 9, and 16, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.K.M./Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668